Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on January 21, 2021.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 1-20 are currently pending and have been examined.  Claims 1, 3, 6, 9, 11, 13, 15-16, 18, and 20 have been amended.  

Response to Arguments
Applicants’ amendments necessitated any new grounds of rejection.
Applicants’ arguments regarding the rejections under 35 USC 103 have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “by determining proximities of the plurality of webpages with respect to one another in a vector space.”  Nowhere does Applicants’ originally-filed disclosure recite determining proximities of the plurality of webpages with respect to one another in a vector space.
Further, claim 1 recites “producing, based on the applying of the word embedding algorithm and the proximities of the webpages to one another in the vector space, a low-dimensional representation of browsing behavior.”  The recited subject matter does not conform to the disclosure in such a manner that one of ordinary skill in the art would recognize as being adequately described as the invention or as subject matter which Applicants’ actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in which the low-dimensional representation is produced based on the proximities of the webpages.  It is noted that this is not an enablement rejection.  Applicants’ 
Claims 9 and 18 are rejected for similar reasons.
Claims 2-8, 10-17, and 19-20 inherit the deficiencies of claims 1, 9, and 18.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20:  Claim 1 recites “producing, based on the applying of the word embedding algorithm and the proximities of the webpages to one another in the vector space, a low-dimensional representation of browsing behavior.”  The metes and bounds of this claim are unclear because a person having ordinary skill in the art cannot determine how to avoid infringement.  As discussed above, the disclosure does not disclose any meaningful structure/algorithm as to how 
Claims 9 and 18 are rejected for similar reasons.
Claims 2-8, 10-17, and 19-20 inherit the deficiencies of claims 1, 9, and 18.
Claims 18-20:  Claim 18 recites “determining that an action is required in the monitored current browsing activity based on the predicted future action and the monitored current browsing activity.”  This limitation is unclear.  It is unclear what is meant by “an action is required in the monitored current browsing activity.”  What actions could be taken in monitored browsing activity?  Does this mean that “an action is required by/according to the monitored current browsing activity”?  Or does this mean taking a real-time action while the user is currently browsing?  Or does this mean taking an action on the monitored data, i.e., amending/correcting something in the data?  For purposes of examination, the Examiner is interpreting this portion of claim 18 as reciting taking an action while the user associated with the monitored browsing activity is still browsing.
Further, it is unclear how it is determined that an action is “required” based on the predicted future action and the monitored current browsing activity.  Is an action required in every instance or only in some instances?  If only in some instances, what determines when the action is “required”?  For purposes of examination, the Examiner is interpreting this portion of claim 18 as reciting “taking an action based on the predicted future action and the monitored current browsing activity.”  
Claims 19-20 inherit the deficiencies of claim 18.

Potentially Allowable Subject Matter
Claims 1, 9, and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 USC 112(a) or 35 USC 112 (pre-AIA ), 1st paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 10,185,975 B2 to Sinha et al. is directed to a marketing system that determines the likelihood that a user will return to an abandoned shopping cart and which users will return to an abandoned shopping cart if they are sent a reminder email.

US 10,902,499 B2 to Kohli is directed to a system and method for monitoring a customer’s purchasing history to determine if a customer has abandoned a shopping cart.

US 2002/0070953 A1 to Barg et al. is directed to a system and method for determining if a website’s checkout process has a significant negative effect on whether a shopper abandons a shopping cart.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/Anne M Georgalas/
Primary Examiner, Art Unit 3625